DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Translation of Korean Patent Document KR2019970019242) and in further view of Wittmann et al. (US PG Pub. 20030116310), hereinafter referred to as Shin and Wittmann, respectively.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal Raised Edges)][AltContent: arrow][AltContent: textbox (Second Direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (First End)][AltContent: textbox (Second End)][AltContent: oval][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Second Distance)][AltContent: arrow][AltContent: textbox (First Distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Lateral Raised Edge)][AltContent: arrow][AltContent: textbox (First Lateral Raised Edge)]
    PNG
    media_image1.png
    485
    290
    media_image1.png
    Greyscale

Shin Figure 3
Regarding Claim 1, Shin discloses a plate (shown in annotated figure 3) forming part of a heat exchanger (shown in figure 1) and configured to delimit a U-shaped channel (“the heat exchange media is flown to the 'U' shape of a character is provided”, pg. 6) for circulation of a fluid (shown in figures 1 and 3, wherein a channel is provided for the passing of working fluid), 	
the plate extending principally along an axis of longitudinal extent (shown in annotated figure 3, being the vertical direction) and comprising: 
at least one bottom (shown in annotated figure 3, being the bottom surface of the plate from which the protrusions (33) emanate); 
a first lateral raised edge (shown in annotated figure 3) which is at least partially formed within a first plane intersecting the axis of longitudinal extent (shown in annotated figure 3, wherein the annotated “First Lateral Raised Edge” is partially formed within a transverse plane relative to the longitudinal direction of the plate); 
a second lateral raised edge formed opposite from, the first lateral raised edge (shown in annotated figure 3); 
first and second longitudinal raised edges formed opposite from one another and parallel to one another (shown in annotated figure 3); and 
at least two openings (34a and 34b) which are configured such that the fluid enters and exits the channel (shown in annotated figure 3), respectively, 
the bottom being provided with a rib (32) which extends longitudinally from the first lateral raised edge (shown in annotated figure 3), the rib (32) being positioned between the two openings (shown in annotated figure 3), wherein the rib (32) is of a sinuous configuration (shown in annotated figure 3);
and wherein the U-shaped channel includes two branches (the branches are represented by the longitudinal flow paths of working fluid on either side of the rib (32)) and a base (the base is represented by the horizontal fluid flow path situated along the bottom of the fluid flow path between the aforementioned longitudinal flow paths); 
each of the two branches being parallel to a corresponding one of the first and second longitudinal raised edges (shown in annotated figure 3); and 
the base being adjacent to the second lateral raised edge (shown in annotated figure 3). Although Shin discloses a first and second lateral edge, Shin fails to disclose a second lateral raised edge parallel to, and formed opposite from, the first lateral raised edge.
 Wittmann, also drawn to a plate heat exchanger, teaches a first lateral edge (shown in figure 1, being the top lateral edge of the plate) and a second lateral raised edge (shown in figure 1, being the bottom lateral edge of the plate) parallel to, and formed opposite from, the first lateral raised edge (shown in figure 1).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a first edge that is not a horizontal edge or parallel to a second horizontal edge with a first edge that is horizontal or parallel to a second horizontal edge; further the prior art to Wittmann teaches having a first edge being horizontal is known for increasing rigidity of the heat exchanger.  Therefore, since modifying the prior art to Shin with having a first edge that is horizontal or parallel to a second horizontal edge, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Wittmann there will be reasonable expectations of success, it would have been obvious to have modified the invention of Shin by having a first edge that is horizontal or parallel to a second horizontal edge in order to allow for an increase in rigidity of the heat exchanger or to allow for the heat exchanger to have increased contact surface area with a wall of a casing if deployed within a duct.	
Regarding Claim 2, Shin further discloses the rib (32) comprises two longitudinal ends (shown in annotated figure 3), of which a first longitudinal end is in contact with the first lateral raised edge (shown in annotated figure 3) and a second longitudinal end is provided at a non-zero distance from the second lateral raised edge (shown in annotated figure 3).
Regarding Claim 3, Shin further discloses the first longitudinal end of the rib (shown in annotated figure 3 as being adjacent the upper end of the plate) and the second longitudinal end (shown in annotated figure 3 as being adjacent the lower end of the plate) of the rib (32) are aligned along a first direction parallel to an axis of longitudinal extent of the plate (shown in annotated figure 3).
Regarding Claim 4, Shin further discloses the rib (32) has a summit (top surface of the wall (32)) which is positioned between two rib edges (the raised inner wall has sidewalls that project the inner wall from the bottom of the plate, see figures 1 and 3 for reference).
Regarding Claim 5, Shin further discloses one at least of the rib edges comprises an alternating succession of convex portions and concave portions (shown in figure 3).
Regarding Claim 6, Shin further discloses wherein a rib width (width of the inner wall (32), as shown in figure 3), taken between the two rib edges and parallel to a bottom plane within which the bottom is at least partially formed, is constant from one to the other of the longitudinal ends of the rib (shown in figure 3, wherein the inner wall (32) contains the same width throughout the extension in the longitudinal direction of the plate).
Regarding Claim 7, Shin further discloses the bottom of the plate is provided with a plurality of protuberances (33).
Regarding Claim 8, although Shin discloses a first distance (shown in annotated figure 3) taken between a crown of a convex portion of the rib (32) and a protuberance (33) laterally nearest to the crown (shown in annotated figure 3) and a second distance (shown in annotated figure 3) taken between a hollow of a concave portion of the rib (32) and a protuberance (33) laterally nearest to the hollow (32), Shin fails to disclose the first distance is between 200% and 300% of the second distance.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Distance)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Distance)]
    PNG
    media_image2.png
    566
    697
    media_image2.png
    Greyscale

Wittmann Figure 5
Wittmann, also drawn to a plate heat exchanger, teaches a first distance (shown in annotated figure 5) taken between a crown of a convex portion of the rib (shown in annotated figure 5, being the transverse extension of the divider rib (36, 36’)) and a protuberance (44’) laterally nearest to the crown (shown in annotated figure 5) is larger than a second distance (shown in annotated figure 5) taken between a hollow of a portion of the rib (36, 36’) and a protuberance (46) laterally nearest to the hollow (shown in annotated figure 5).
Shin fails to explicitly disclose that the first distance is between 200% and 300% of the second distance. However, Wittmann teaches an interfit arrangement that requires the first distance being greater than the second distance (see annotated figure 5 above), therefore forming “tortuous or meandering flow paths in the side flow and cross over sections for the refrigerant coursing therethrough” (¶ [23)] wherein “Such flow paths ensures an even distribution of the heat exchanger fluids in the tubes as they course through the tubes leaving no dry out areas and thereby improving efficiency of the core” (¶ [23]). Therefore, the distance between a divider fin and the ribs is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that an increased first distance, when compared to the second distance, provides less pressure drop, less turbulence and less heat exchange, other parameters remaining consistent. Therefore, since the general conditions of the claim, i.e. that the heat exchanger has a first distance being greater than a second distance, was disclosed in the prior art by Wittmann, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the first distance being between 200% and 300% of the second distance. See MPEP 2144.05 II.
Regarding Claim 9, Shin further discloses the protuberances (33) are organized in a plurality of rectilinear rows of protuberances (shown in figure 3, wherein multiple rows of the protrusions (33) are aligned), the rectilinear rows of protuberances (33) being formed along a second direction (shown in annotated figure 3) which is parallel to the axis of lateral extent of the plate (shown in annotated figure 3).
Regarding Claim 10, Shin discloses a heat exchanger (shown in figure 1) comprising at least one plate (shown in annotated figure 3) forming part of the heat exchanger and configured to delimit a U-shaped channel (“the heat exchange media is flown to the 'U' shape of a character is provided”, pg. 6) for circulation of a fluid (shown in figures 1 and 3, wherein a channel is provided for the passing of working fluid), 
the at least one plate extending principally along an axis of longitudinal extent (shown in annotated figure 3, being the vertical direction) and comprising: 
at least one bottom (shown in annotated figure 3, being the bottom surface of the plate), 
a first lateral raised edge (shown in annotated figure 3) which is at least partially formed within a first plane intersecting the axis of longitudinal extent (shown in annotated figure 3, wherein the annotated “First Lateral Raised Edge” is partially formed within a transverse plane relative to the longitudinal direction of the plate); 
a second lateral raised edge formed opposite from, the first lateral raised edge (shown in annotated figure 3); 
first and second longitudinal raised edges formed opposite from one another and parallel to one another (shown in annotated figure 3); and 
at least two openings (34a and 34b) which are configured such that the fluid enters and exits the channel (shown in annotated figure 3), respectively, the bottom being provided with a rib (32) which extends longitudinally from the first lateral raised edge (shown in annotated figure 3), the rib (32) being positioned between the two openings (shown in annotated figure 3), wherein the rib (32) is of a sinuous configuration (shown in annotated figure 3); and
and wherein the U-shaped channel includes two branches (the branches are represented by the longitudinal flow paths of working fluid on either side of the rib (32)) and a base (the base is represented by the horizontal fluid flow path situated along the bottom of the fluid flow path between the aforementioned longitudinal flow paths); 
each of the two branches being parallel to a corresponding one of the first and second longitudinal raised edges (shown in annotated figure 3); and 
the base being adjacent to the second lateral raised edge (shown in annotated figure 3). Although Shin discloses a first and second lateral edge, Shin fails to disclose a second lateral raised edge parallel to, and formed opposite from, the first lateral raised edge.
 Wittmann, also drawn to a plate heat exchanger, teaches a first lateral edge (shown in figure 1, being the top lateral edge of the plate) and a second lateral raised edge (shown in figure 1, being the bottom lateral edge of the plate) parallel to, and formed opposite from, the first lateral raised edge (shown in figure 1).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a first edge that is not a horizontal edge or parallel to a second horizontal edge with a first edge that is horizontal or parallel to a second horizontal edge; further the prior art to Wittmann teaches having a first edge being horizontal is known for increasing rigidity of the heat exchanger.  Therefore, since modifying the prior art to Shin with having a first edge that is horizontal or parallel to a second horizontal edge, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Wittmann there will be reasonable expectations of success, it would have been obvious to have modified the invention of Shin by having a first edge that is horizontal or parallel to a second horizontal edge in order to allow for an increase in rigidity of the heat exchanger or to allow for the heat exchanger to have increased contact surface area with a wall of a casing if deployed within a duct.	

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Translation of Korean Patent Document KR2019970019242) and in further view of Wittmann et al. (US PG Pub. 20030116310) as applied in Claims 1-10 above and in further view of in view of Shin’867 et al. (Translation of Korean Patent Document KR19990005867) hereinafter referred to as Shin’867.
Regarding Claim 11, although Shin discloses a rib for producing turbulence in the turn region of the heat exchanger flow path, Shin fails to disclose no additional rib is disposed between the second longitudinal end of the rib and the second lateral raised edge.
Shin’867, also drawn to a heat exchanger having a U-shaped flow path, teaches no additional rib (only protrusions are formed in area 88c, as shown in figure 6) is disposed between the second longitudinal end of the rib and the second lateral raised edge (area 88c).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a protrusion in the turning region of a heat exchanger plate with a rib; further the prior art to Shin’867 teaches having protrusions in the turning region is known for producing turbulence that increases heat transfer.  Therefore, since modifying the prior art to Shin with having protrusions in place of a rib for the same purpose of producing turbulence, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Shin’867 there will be reasonable expectations of success, it would have been obvious to have modified the invention of Shin by having protrusions in the turning region of the flow path for increasing the heat transfer.
Regarding Claim 12, although Shin discloses the rib comprises two longitudinal ends (shown in annotated figure 3), of which a first longitudinal end is in contact with the first lateral raised edge (shown in annotated figure 3) and a second longitudinal end is provided at a non-zero distance from the second lateral raised edge (shown in annotated figure 3), Shin fails to disclose no additional rib is disposed between the second longitudinal end of the rib and the second lateral raised edge.
Shin’867, also drawn to a heat exchanger having a U-shaped flow path, teaches no additional rib (only protrusions are formed in area 88c, as shown in figure 6) is disposed between the second longitudinal end of the rib and the second lateral raised edge (area 88c).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a protrusion in the turning region of a heat exchanger plate with a rib; further the prior art to Shin’867 teaches having protrusions in the turning region is known for producing turbulence that increases heat transfer.  Therefore, since modifying the prior art to Shin with having protrusions in place of a rib for the same purpose of producing turbulence, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Shin’867 there will be reasonable expectations of success, it would have been obvious to have modified the invention of Shin by having protrusions in the turning region of the flow path for increasing the heat transfer.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Translation of Korean Patent Document KR2019970019242) and in further view of Wittmann et al. (US PG Pub. 20030116310) as applied in Claims 1-10 above and in further view of Papapanu et al. (US PG Pub. 2006/0231241) hereinafter referred to as Papapanu.
Regarding Claim 11, although Shin discloses a rib for producing turbulence in the turn region of the heat exchanger flow path, Shin fails to disclose no additional rib is disposed between the second longitudinal end of the rib and the second lateral raised edge.
Papapanu, also drawn to a heat exchanger having a U-shaped flow path, teaches no additional rib (only protrusions are formed in the turning area are dimples 38, shown in figure 1) is disposed between the second longitudinal end of the rib and the second lateral raised edge (shown in figure 1).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting dimples in the turning region of a heat exchanger plate with a rib; further the prior art to Papapanu teaches having dimples in the turning region is known for producing turbulence that increases heat transfer (“The second dimples 38 comprise known regular or bluff-body shapes to enhance the uniform distribution of liquid refrigerant over the plates 22 and, therefore, the heat transfer”, ¶ [18]). Therefore, since modifying the prior art to Shin with having protrusions in place of a rib for the same purpose of producing turbulence, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Papapanu there will be reasonable expectations of success, it would have been obvious to have modified the invention of Shin by having protrusions in the turning region of the flow path for increasing the heat transfer.
Regarding Claim 12, although Shin discloses the rib comprises two longitudinal ends (shown in annotated figure 3), of which a first longitudinal end is in contact with the first lateral raised edge (shown in annotated figure 3) and a second longitudinal end is provided at a non-zero distance from the second lateral raised edge (shown in annotated figure 3), Shin fails to disclose no additional rib is disposed between the second longitudinal end of the rib and the second lateral raised edge.
Papapanu, also drawn to a heat exchanger having a U-shaped flow path, teaches no additional rib (only protrusions are formed in the turning area are dimples 38, shown in figure 1) is disposed between the second longitudinal end of the rib and the second lateral raised edge (shown in figure 1).
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting dimples in the turning region of a heat exchanger plate with a rib; further the prior art to Papapanu teaches having dimples in the turning region is known for producing turbulence that increases heat transfer (“The second dimples 38 comprise known regular or bluff-body shapes to enhance the uniform distribution of liquid refrigerant over the plates 22 and, therefore, the heat transfer”, ¶ [18]). Therefore, since modifying the prior art to Shin with having protrusions in place of a rib for the same purpose of producing turbulence, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Papapanu there will be reasonable expectations of success, it would have been obvious to have modified the invention of Shin by having protrusions in the turning region of the flow path for increasing the heat transfer.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
On page 9 of the Arguments the Applicant states, “Shin is deficient for relying upon the inclusion of an additional partition (e.g., item 38) which actually interrupts anything that possibly could be construed as a ‘U-shaped’ channel and intentionally causes additional agitation in the flow of fluid in order to reach the noted ‘dead zones’. Accordingly, because of the major physical ‘interruption’ or impediment so included, applicants submit that Shin - at the very least - cannot possibly be construed as showing a U-shaped channel along with a rib of sinuous configuration, as claimed by amended claims 1 and 10.” The Examiner respectfully disagrees. Shin explicitly discloses that a U-shaped flow path is present in the heat exchanger (see the instant rejection for the annotation), wherein any impediments in the flow will cause turbulence that increases heat transfer. A turbulence inducing structure at the base of the flow path does not preclude a U-shaped channel as the fluid flowing through the heat exchanger at a low pressure or low velocity will follow an overall U-shape. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763